                  Case 5:20-po-61555 Document 1 Filed on 02/27/20 in TXSD Page 1 of 1
 AO 91 (Rev. 11/11) Criminal Complaint


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                   SouthernDistrict
                                               __________   Districtofof__________
                                                                         Texas

                   United States of America                        )
                              v.                                   )
               Jose Alejandro SILVA-Becerril                       )      Case No.
                                                                   )                 L-20-PO61555
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)


                                               CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of                February 25, 2020              in the county of                  Webb                in the
       Southern         District of           Texas            , the defendant(s) violated:

             Code Section                                                    Offense Description
8 USC 1325(a)(1)                            an alien, did unlawfully enter and attempt to enter the United States at a place other than
                                            designated by an immigration officer.




          This criminal complaint is based on these facts:
Furthermore, it is based on verbal statements by, Jose Alejandro SILVA-Becerril, who admitted being a citizen of Mexico, who
entered or attempted to enter illegally into the United States by wading the Rio Grande River near, Laredo, Texas, thus avoiding
immigration inspection, nor having proper documents to enter, travel through, or remain in the United States. This illegal entry or
attempted entry took place on February 25, 2020.




              Continued on the attached sheet.                                                 /S/Alejandro Miranda
                                                                                              Complainant’s signature

                                                                          Alejandro Miranda                , Border Patrol Agent
                                                                                               Printed name and title
 Sworn to before me and signed in my presence,



 Date: February 27, 2020
                                                                                                 Judge’s signature

 City and state:      Laredo, Texas                                       Sam Sheldon                      , U.S. Magistrate Judge
                                                                                               Printed name and title
